Citation Nr: 0422485	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  94-30 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from May 1961 to September 
1962.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In October 1996, the Board remanded the case to the RO for 
further development.  

The Board denied service connection in an August 1999 
decision.  Appellant appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In February 2001, the 
CAVC granted the parties' motions for remand and vacated the 
Board's decision.  The CAVC remanded the case to the Board 
for readjudication consistent with the motions.  

In August 2002 the Board undertook additional development.  
In June 2003, the Board again remanded the case to the RO for 
further development.  


FINDINGS OF FACT

1.  A psychiatric disorder was not noted at the time of entry 
into active service but the probative evidence clearly and 
unmistakably establishes that appellant's psychiatric 
disorder existed before examination, acceptance and 
enrollment.  

2.  The probative evidence clearly and unmistakably 
establishes that the preexisting psychiatric disorder was not 
aggravated during active service.  


CONCLUSION OF LAW

A psychiatric disorder preexisted active service and was not 
aggravated during active service.  38 U.S.C.A. § 1111, 1131, 
1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should provide any evidence in his possession 
pertaining to the claim.  

In the instant case, the agency of original jurisdiction did 
not notify appellant of the information and evidence 
necessary to substantiate the claim or the above duties to 
obtain or provide evidence prior to the March 1993 decision.  
However, that rating decision predated the passage of the 
VCAA.  The CAVC acknowledged that VA could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
claimant.  Id.  In this case, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  

The Secretary notified appellant of the passage of the VCAA 
in the December 2000 brief.  The Board notified appellant of 
the passage of the VCAA and the duties associated with the 
VCAA in the June 2003 remand decision.  

The RO notified appellant of the evidence and information 
necessary to substantiate his claim and the duties to obtain 
or provide evidence in July 2003.  The RO notified appellant 
of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the RO notified 
appellant that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO notified 
appellant of his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for him.  The RO also requested appellant to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  In sum, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The RO notified appellant the reasons why he was not entitled 
to service connection in the March 1993 rating decision, the 
June 1994 statement of the case, and the March 1999 and 
January 2004 supplemental statements of the case.  The RO 
notified appellant of the laws and regulations pertaining to 
service connection and provided a detailed explanation why 
service connection was not warranted under the applicable 
laws and regulations based on the evidence provided.  

In August 2003 appellant's representative notified VA that 
all evidence in appellant's possession had been submitted.  
It is clear from a review of the claims folder that appellant 
and his representative are fully aware of the evidence 
and information necessary to substantiate his claim for 
service connection.  The duty to notify appellant has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the evidence includes the service medical 
records and service personnel records.  The evidence includes 
the post-service VA hospitalization report dated in December 
1992 and a pre-service private hospitalization summary dated 
from December 1957 to May 1958.  That summary states that the 
actual medical treatment records file was destroyed 10 years 
after discharge from that facility.  Again, in August 2003 
appellant's representative notified VA that all evidence in 
appellant's possession had been submitted.  It does not 
appear that there are additional medical treatment records 
that are necessary to proceed to a decision in this case.  

Appellant and his representative have submitted statements 
and arguments in favor of service connection and appellant 
testified at a personal hearing in July 1996.  

In this case the veteran has undergone a VA compensation 
examination during the course of his appeal.  The physician 
who performed the examination also provided an addendum to 
the examination report.  The evidence includes an opinion 
from another VA physician.  Appellant has undergone a private 
medical examination.  The VA physicians and the private 
physician rendered medical nexus opinions on the service 
connection issue on appeal.  Both VA opinions and the private 
medical opinion are based on a review of the claims folder.  
The Board finds that additional development is not necessary 
to make a decision on the issue being decided in this case.  
Another VA examination is unnecessary in this case because 
the medical opinions already of record clearly and 
unmistakably show that appellant's preexisting psychiatric 
disorder was not aggravated by service.  Consequently, the 
claim is already substantiated based on the evidence already 
of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Factual Background

The May 1961 medical enlistment examination does not contain 
a notation of a psychiatric disorder.  Psychiatric evaluation 
was normal.  Appellant denied having been a patient in a 
mental hospital and any pertinent history or complaints in 
his report of medical history.  

The service medical records show that the appellant was 
transferred for further hospitalization in July 1962; it was 
noted that appellant had more than one year of active 
military duty.  History obtained from the prior facility and 
confirmed in interviews with the appellant indicated that he 
experienced a previous episode of psychotic illness in June 
1958.  At that time, he experienced insomnia and auditory and 
visual hallucinations with largely religious content.  It was 
noted that the experience required hospitalization at the 
Toledo State Hospital, where he remained for one year.  
Subsequent to his discharge from that facility the appellant 
remained asymptomatic.

The appellant reported that he experienced a recurrence of 
visual hallucinations in basic training, but that he did not 
report the disturbance to base officials.  Upon reporting for 
permanent duty, he encountered increasing difficulty in his 
interpersonal relationships with peers and military 
superiors.  Hallucinations recurred and, in May 1962, he 
reported to the base clinic for psychiatric care.  Mental 
status at that time revealed bizarre behaviorism, negativism 
and an associational disturbance.  By the time of the July 
1962 hospitalization, the previously described bizarre 
behavior, cognitive disturbance and severe negativism were 
largely absent.  During hospitalization appellant presented 
no overt psychotic symptoms; his ward adjustment manifested 
frequent occurrences of uncooperative, provocative and 
negativistic behavior.

The hospital "Summary" indicates that the appellant's present 
illness, which was shown almost immediately upon enlistment, 
was considered a recurrence of an illness that existed prior 
to service.  The diagnosis was schizophrenic reaction, 
paranoid type, acute and chronic, improved.  

A Medical Board report dated in August 1962 shows that it was 
recommended that the appellant be discharged due to 
schizophrenic reaction.  The approximate date of origin was 
noted as 1958.  The conclusions were that the disability 
existed prior to service and was not permanently aggravated 
by service.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in July 1996.  The veteran testified that 
he was treated for a psychiatric disorder prior to enlisting 
in the service.  Transcript, p. 3.  He stated that from 1962 
to 1992 he did not receive any pertinent treatment.  T. 10.  
He was not then under treatment.  T. 12.  

Subsequently, the RO obtained VA hospitalization and 
treatment records from 1992 and a pre-service private 
hospitalization summary.

Complete private hospital or treatment records regarding 
appellant's period of 
pre-service hospitalization were reported to be unavailable 
by the pertinent facility.  The medical records department 
indicated that medical records were destroyed 10 years after 
an individual is discharged.  Submitted was a hospitalization 
summary card showing appellant was admitted for schizophrenic 
reaction, paranoid type, in December 1957; he was discharged 
and noted to be recovered in May 1958.  

VA treatment records dated in November 1992 show appellant 
reported having hallucinations for the previous 3 months.  
Appellant refused hospitalization; he stated that he had had 
a psychiatric hospitalization in 1962 during service.  In 
December 1992, appellant was hospitalized at the West Los 
Angeles VA medical facility.  It was noted that appellant had 
been having problems financially because of tax fraud and he 
experienced an exacerbation of a schizophrenic episode.  
Reportedly, appellant had not had any symptoms since 1960.  
The diagnosis was acute exacerbation of chronic paranoid 
schizophrenia.  

The evidence includes a July 2002 private psychiatric 
evaluation report.  The examiner certified review of VA 
medical records, appellant's previous appeals and prior Board 
responses.  The report sets out appellant's pre-service, in-
service and post-service personal and medical history.  The 
examiner conducted an examination and appellant underwent 
psychological testing.  The examiner included appellant's 
self-evaluation.  The diagnosis was paranoid schizophrenia.  
The examiner opined: "[I]t is my opinion to a reasonable 
medical certainty that [appellant's] schizophrenia (sic) was 
aggravated by his military service."  The examiner explained 
that appellant demonstrated a clear and classical complex of 
symptomatology during the examination and on the 
psychological testing.  The examiner noted that appellant 
showed ideas of reference, persecution and paranoia pervading 
his life and thinking.  The examiner noted that appellant 
related a history of being unable to relate to others except 
on a superficial and egotistical level.  The examiner also 
noted that appellant's speech was disorganized and incoherent 
and that he reported recurrent visual hallucinations.  

Appellant underwent a VA mental disorders examination in 
December 2002.  The report shows the VA examiner reviewed the 
claims folder in connection with the examination.  The report 
sets out appellant's pre-service, in-service and post-service 
personal and medical history.  The examiner performed a 
mental status examination and determined that no 
psychological testing was necessary.  The diagnosis was 
chronic and recurrent paranoid schizophrenia.  The examiner 
noted that appellant had three hospitalizations for psychotic 
illnesses over his lifetime.  The examiner opined: "[m]ost 
likely, the [appellant] has had this problem throughout his 
adult life, starting in high school, and his condition 
probably has worsened gradually over a period of time, which 
is the natural course for schizophrenia."  The VA examiner 
explained that appellant appeared to be able to function in 
low stress environments without difficulty; however, he 
becomes extremely paranoid when things become stressful, 
which requires hospitalization for brief periods of time.  
The examiner noted that these psychotic episodes seem to be 
triggered by environmental stressors in his life, which all 
contributed significantly to the onset of a psychotic episode 
requiring hospitalization.  

The VA examiner submitted an addendum in December 2002.  The 
examiner specifically certified a review of all the evidence 
in the claims folder, which included the private medical 
report.  The VA examination cited the pre-service 
hospitalization summary, the service medical records and the 
appellant's post-service history and treatment in detail.  
The examiner stated he undoubtedly suffers from paranoid 
schizophrenia, which is of a chronic and recurrent nature.  
The examiner stated that it is a chronic disorder aggravated 
by stress causing recurrent acute psychotic episodes 
requiring hospitalization.  He noted that the medical 
examiners in service considered this as a recurrent illness 
at that time.  The VA examiner stated: "[t]he fact that 
[appellant] did not require any future hospitalization from 
1962-1992 indicates that his condition did not substantially 
deteriorate as a result of his experience in the military."  
The examiner again diagnosed paranoid schizophrenia, which is 
chronic and recurrent in nature.  The examiner noted that the 
three psychotic episodes requiring hospitalization related to 
stressful events, including his tour of duty.  However, the 
examiner opined: "that although he required (sic) treatment 
for his schizophrenia while in the United States Air Force he 
recovered (sic) sufficiently from that psychotic episode to 
go on and live a fairly uneventful productive adult life, 
albeit on a marginal basis up until 1992.  Therefore, I would 
disagree with Dr. Onkin's opinion that the military 
substantially aggravated or worsened his underlying mental 
condition, which is paranoid schizophrenia."  The examiner 
stated that schizophrenia is a chronic, recurrent type of 
illness that may get progressively worse as one becomes 
older.  The examiner concluded that there is no substantial 
information in the records or from reviewing the private 
medical opinion to suggest that his condition substantially 
worsened as a result of his active service.  

The evidence shows that another VA physician reviewed 
appellant's claims folder.  The examiner opined that 
appellant did not experience a permanent increase in 
psychiatric disability as a result of active service.  The 
examiner explained that the examining VA psychiatrist's 
characterization of appellant's disease as following "the 
natural course for schizophrenia" implied that there was no 
increase due to external factors.  The examiner noted that an 
opinion on whether an increase in severity during active 
service was clearly and unmistakably due to the natural 
progression of the disease was inapplicable since it did not 
increase in severity.  

The private examiner issued a follow-up statement in April 
2003.  He stated that, based on his examination and after 
review of the claims folder, which included the VA examiners' 
statements, it was his professional opinion that appellant's 
psychiatric problems are not the normal progression an 
illness.  He opined that appellant's experiences in the 
military aggravated his medical condition.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For purposes of 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  

The Court held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  Wagner v. Principi, No. 02-
7347, slip op. at 8-9 (citing 38 U.S.C. § 1132).  

The Court held that, in the case of wartime service, "it may 
be overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'"  Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).  

The CAVC has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The CAVC has stated that the word "unmistakable" means that 
an item cannot be misinterpreted and misunderstood, i.e., it 
is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) 
(stating that "clear and unmistakable error" means an error 
that is undebatable); Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc) ("The words 'clear and unmistakable error' 
are self-defining.  They are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed.").  

The CAVC has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable .... 
[and] the question is not whether the Secretary has sustained 
a burden of producing evidence, but whether the evidence as a 
whole, clearly and unmistakably demonstrates that the injury 
or disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  (emphasis added).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]vidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2003).  


Analysis

Appellant seeks service connection for a psychiatric 
disorder.  

A preexisting psychiatric disorder was not noted at the time 
appellant had been examined, accepted and enrolled for active 
service.  The May 1961 medical enlistment examination does 
not contain a notation of a psychiatric disorder.  
Psychiatric evaluation was normal.  In the accompanying 
report of medical history the appellant specifically denied 
having been a patient in a mental hospital prior to active 
service.  He denied any pertinent history or complaints in 
his report.  He also certified that the information he 
provided was true and complete.  

However, the evidence obtained in connection with his claim 
for service connection categorically demonstrates that the 
information he provided at entry into service is not true.  
During his in-service hospitalization appellant reported that 
he had experienced a previous psychotic episode prior to 
active service in June 1958 for which he had been 
hospitalized for one year.  The evidence obtained in 
connection with this appeal actually shows he had been 
hospitalized for schizophrenia reaction, paranoid type, from 
December 1957 to May 1958.  

Despite the evidence showing appellant's schizophrenia 
preexisted active service and appellant's misrepresentation 
regarding his pre-service medical history at the time of 
entry into active service, a psychiatric disorder was not 
noted when he had been examined, accepted, and enrolled for 
service.  Consequently, he is presumed to have been in sound 
condition at that time and the presumption of soundness 
applies in this case under 38 U.S.C.A. § 1111.  Although 
appellant served during peacetime and did not have wartime 
service, the provisions of 38 U.S.C.A. § 1111 apply in this 
case because appellant served in the active military, naval, 
or air service after December 31, 1946.  38 U.S.C.A. § 1137.  

Therefore, the initial question is whether the evidence 
clearly and unmistakably demonstrates that appellant's 
schizophrenia preexisted active service.  

The Board finds that the evidence clearly and unmistakably 
demonstrates that appellant's chronic schizophrenic reaction 
preexisted his entry into the military service in May 1961.  

The evidence supporting such a finding includes the pre-
service hospitalization summary card.  It shows appellant had 
been committed to the Toledo State Hospital by informal 
probate court commitment for schizophrenic reaction, paranoid 
type, in December 1957.  It shows appellant remained 
hospitalized until May 1958 when he was discharged as 
recovered.  This clearly and unmistakably shows that 
schizophrenic reaction preexisted active service.  

The August 1962 hospitalization summary shows appellant 
reported having experienced a previous episode of psychotic 
illness in June 1958.  The physician noted that appellant 
complained of a recurrence of visual hallucinations prior to 
seeking psychiatric care at Mather Air Force Base.  Based on 
a review of the available evidence, physical and mental 
status examinations and observation during that 
hospitalization, the physician diagnosed schizophrenic 
reaction, paranoid type, and concluded that appellant's 
illness was a recurrence of an illness that existed prior to 
his enlistment.  The records indicate that since the 
appellant's illness was noted to have been shown almost 
immediately upon enlistment, it was considered a recurrence 
of an illness that existed prior to service.  See 38 C.F.R. 
§ 3.303(c) (2003).  Moreover, the three physicians who 
conducted the medical board proceeding determined that 
appellant's schizophrenic reaction, paranoid type, existed 
prior to service.  

The July 2002 private psychiatric evaluation report cites 
appellant's pre-service hospitalization for paranoid 
schizophrenia.  It is clearly evident from the examiner's 
opinion that he considered appellant's disability to have 
preexisted entry into active service.  The diagnosis was 
paranoid schizophrenia, which the examiner opined had been 
aggravated by appellant's military service.  The opinion as 
to the aggravation during active service obviously 
presupposes the fact that the disability preexisted active 
service.  This is also evident in the private examiner's 
follow-up statement, which is dated in April 2003.  

Likewise, the VA physician who conducted VA mental disorders 
examination in December 2002 concluded that appellant's 
paranoid schizophrenia is chronic and recurrent and appellant 
most likely has had this problem throughout his adult life, 
starting in high school.  In the December 2002 addendum the 
examiner again cited the pre-service hospitalization summary 
and opined that appellant's paranoid schizophrenia, which is 
of a chronic and recurrent nature, did not substantially 
worsen as a result of his active service.  This opinion also 
presupposes the fact that the disability preexisted his entry 
into active service.  This opinion is based on a review of 
all the evidence in this case.  

Finally, the April 2003 opinion from another VA physician 
states that appellant did not experience a permanent increase 
in psychiatric disability as a result of active service.  
This opinion also presupposes the fact that the disability 
preexisted his entry into active service.  This opinion is 
based on a review of all the evidence in this case.  

The above evidence is undisputed in this case and uniformly 
indicates that a psychiatric disorder existed prior to 
service.  The Board also notes that appellant does not 
contend that his chronic schizophrenia was incurred during 
active service.  Rather, he argues that his preexisting 
psychiatric disorder was aggravated by his active service.  
Therefore, the Board finds that a psychiatric disorder was 
not noted at the time of entry into active service but the 
probative evidence clearly and unmistakably establishes that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1137; 
Wagner, No. 02-7347, slip op. at 9; see VAOGCPREC 3-2003 
(July 16, 2003).  The next question is whether the evidence 
clearly and unmistakably demonstrates that appellant's 
schizophrenia was not aggravated by such service.  

The evidence in the service medical records and in the 
Medical Board report clearly and unmistakably demonstrates 
that appellant's schizophrenia was not aggravated during 
active service.  During the appellant's hospitalization in 
1962 he related having experienced insomnia and auditory and 
visual hallucinations with largely religious content prior to 
his pre-service hospitalization in 1958.  Appellant reported 
having experienced one visual hallucination during basic 
training but did not report the disturbance to base 
officials.  Upon reporting for permanent duty, he encountered 
increasing difficulty in his interpersonal relationships with 
peers and military superiors.  He had a recurrence of 
hallucinations, which preceded his hospital admission, and he 
reported to the base clinic for psychiatric care.  Mental 
status examination at that time revealed bizarre 
behaviorisms, negativism and an associational disturbance.  

However, by the time appellant was transferred two months 
later in July1962, his mental status was grossly intact.  
Mental status examination showed that the previously 
described bizarre behavior, cognitive disturbance and severe 
negativism were largely absent.  In fact, there was no 
manifest of psychotic symptomatology.  During hospitalization 
appellant presented no overt psychotic symptoms.  Although 
his ward adjustment manifested frequent occurrences of 
uncooperative, provocative and negativistic behavior, the 
treating physician stated he had no overt psychotic symptoms 
upon completion of his hospitalization and he benefited 
maximally from that hospitalization.  The physician 
summarized that appellant's illness, which was shown almost 
immediately upon enlistment, was considered a recurrence of 
an illness that existed prior to service.  The diagnosis was 
schizophrenic reaction, paranoid type, acute and chronic, 
improved.  This evidence shows that appellant experienced the 
same symptoms he experienced prior to his 1958 
hospitalization and that he recovered without overt 
psychiatric symptoms or signs following his hospitalization, 
which is the same as his condition had been reported 
following the 1958 hospitalization and prior to entry into 
active service.  This physician's findings show that the 
episode during active service was acute, i.e., a temporary 
flare-up of a preexisting condition, and fully resolved with 
treatment at that time.  These findings are highly probative 
in this case as the physician actually observed, examined and 
treated appellant at the time of the in-service events.  This 
physician was in the best position to determine that 
appellant's in-service psychotic episode was an acute 
recurrence of his schizophrenic reaction, which completely 
resolved prior to separation.  

The August 1962 Medical Board report shows that three 
physicians reviewed the evidence prior to rendering medical 
conclusions regarding appellant's pre-service paranoid 
schizophrenic reaction.  The physicians reported the same 
diagnosis and listed his disability as abnormal thinking, 
which was treated and improved.  Based on the evidence these 
physicians concluded that appellant's disability existed 
prior to service and was not permanently aggravated by 
service.  These medical conclusions are highly probative in 
this case as the physicians reviewed the history and in-
service treatment contemporaneous with the in-service events.  

The evidence includes medical opinions and conclusions from 
two VA physicians and one private physician on the issue of 
aggravation in this case.  The probative medical opinions and 
conclusions clearly and unmistakably demonstrate that the 
appellant's preexisting schizophrenia was not aggravated by 
such service.  

All three physicians certified review of all the evidence in 
the claims folder in connection with their examinations, 
findings and opinions.  

In the July 2002 private psychiatric evaluation report the 
private examiner opined: "[I]t is my opinion to a reasonable 
medical certainty that [appellant's] schizophrenia (sic) was 
aggravated by his military service."  In the April 2003 
follow-up statement that examiner stated that it was his 
professional opinion that appellant's psychiatric problems 
are not the normal progression of an illness.  He again 
opined that appellant's experiences in the military 
aggravated his medical condition.  

In the December 2002 VA mental disorders examination report 
the VA examiner opined: "[m]ost likely, the [appellant] has 
had this problem throughout his adult life, starting in high 
school, and his condition probably has worsened gradually 
over a period of time, which is the natural course for 
schizophrenia."  In the December 2002 addendum the examiner 
stated appellant undoubtedly suffers from paranoid 
schizophrenia, which is of a chronic and recurrent nature.  
The examiner stated that it is a chronic disorder aggravated 
by stress causing recurrent acute psychotic episodes 
requiring hospitalization.  The VA examiner stated: "[t]he 
fact that [appellant] did not require any future 
hospitalization from 1962-1992 indicates that his condition 
did not substantially deteriorate as a result of his 
experience in the military."  The examiner opined: "that 
although he required (sic) treatment for his schizophrenia 
while in the United States Air Force he recovered (sic) 
sufficiently from that psychotic episode to go on and live a 
fairly uneventful productive adult life, albeit on a marginal 
basis up until 1992.  Therefore, I would disagree with 
Dr. Onkin's opinion that the military substantially 
aggravated or worsened his underlying mental condition, which 
is paranoid schizophrenia."  The examiner concluded that 
there is no substantial information in the records or from 
reviewing the private medical opinion to suggest that his 
condition substantially worsened as a result of his active 
service.  

In the February 2003 statement another VA physician opined 
that appellant did not experience a permanent increase in 
psychiatric disability as a result of active service.  The 
examiner explained that the examining VA psychiatrist's 
characterization of appellant's disease as following "the 
natural course for schizophrenia" implied that there was no 
increase due to external factors.  The examiner noted that an 
opinion on whether an increase in severity during active 
service was clearly and unmistakably due to the natural 
progression of the disease was inapplicable since it did not 
increase in severity.  

The Board finds that the December 2002 VA medical opinion is 
entitled to the greatest degree of probative weight and far 
outweighs the opinion of the private physician in this case.  
The VA physician provides specific medical reasons why 
appellant's chronic and recurrent schizophrenia was not 
permanently aggravated by active service.  This medical 
opinion is completely consistent with the evidence of record.  
This medical conclusion is also consistent with the 
conclusions of the physician who actually treated appellant 
during active service at the time of these events, the three 
physicians who convened the Medical Board prior to separation 
and another VA physician who reviewed the evidence of record.  
The physicians provide specific evidentiary support for their 
conclusions, which is factually supported by the evidence of 
record.  For example, the VA physician set out appellant's 
pre-service, in-service and post-service personal and medical 
history.  He supported his conclusion with "[t]he fact that 
[appellant] did not require any future hospitalization from 
1962-1992 indicates that his condition did not substantially 
deteriorate as a result of his experience in the military."  
The examiner opined: "that although he required (sic) 
treatment for his schizophrenia while in the United States 
Air Force he recovered (sic) sufficiently from that psychotic 
episode to go on and live a fairly uneventful productive 
adult life, albeit on a marginal basis up until 1992."  The 
veteran himself further factually supports this conclusion.  
At his personal hearing appellant testified that after 
separation from service and prior to the 1992 VA 
hospitalization he required no treatment or medication for 
his schizophrenia.  T. 9-11.  In fact, he testified that he 
did not need medication at that time and he has not received 
treatment or taken medication for his disability subsequent 
to the 1992 VA hospitalization.  T. 10, 12.  Appellant also 
testified that he has been gainfully employed since 
separation from active service and he is currently employed 
on full-time basis.  T. 11-12.  He also testified that, with 
the exception of difficulty at a Custom Print Shop, he has 
not had problems with fellow employees and he has never been 
fired from a job.  T. 12-13.  This constitutes extremely 
significant evidence in this case since it demonstrates that 
appellant's preexisting schizophrenia has not resulted in 
"disability," i.e., impairment in earning capacity, 
subsequent to service except for the 1992 hospitalization 
period.  38 C.F.R. § 4.1.  It supports the VA examiner's 
finding that the acute psychotic episode during active 
service constituted a temporary flare-up of symptoms 
associated with the condition causing the disability and not 
a worsening of the enduring disability.  See Davis, 276 F.3d 
at 1344-1345; see also Jensen, 19 F.3d at 1416.  Given the 
above facts, the Board finds that the VA examiner's 
conclusion is undebatable.  Vanerson, 12 Vet. App. at 258 
(1999) (citing Webster's New World Dictionary 1461 (3rd Coll. 
ed. 1988).  Finally, the VA examiner cited all the above 
reasons in showing why he disagreed with the private 
examiner's opinion that appellant's military experience 
substantially aggravated or worsened his underlying paranoid 
schizophrenia.  While the VA examiner acknowledged that 
schizophrenia is a chronic, recurrent type of illness that 
may get progressively worse as one becomes older, the 
examiner clearly and unmistakably demonstrates that there is 
no substantial information in the records or from reviewing 
the private medical opinion to suggest that his condition 
substantially worsened as a result of his active service.  

The Board also notes that the VA physician who issued the 
February 2003 opinion adopted the same medical opinions and 
conclusions.  This physician also reviewed all the evidence 
in the claims folder in rendering an opinion.  Again, these 
are the same medical conclusions reached by the physician who 
actually treated appellant during active service and three 
additional physicians who reviewed the evidence as part of 
the August 1962 Medical Board proceeding.  It demonstrates 
that the conclusion that appellant's preexisting 
schizophrenia was not aggravated by active service is not 
debatable under the particular circumstances of this case.  

In contrast, the Board finds that the July 2002 private 
medical opinion and the follow-up statement in April 2003 
have very little to no probative weight in this case.  The 
degree of medical certainty that is necessary for a medical 
opinion, sufficient to establish a plausible medical nexus, 
has been repeatedly discussed by the CAVC, with no clear 
picture resulting.  See Hicks v. West, 12 Vet. App. 86, 90-91 
(1998) (discussing previous court findings regarding syntax 
necessary to establish medical nexus).  The CAVC recognized 
that the determination, of what is a speculative opinion, is 
fact specific.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
However, in Bloom the CAVC recognized that an opinion, with 
no clinical data or other rationale to support it or other 
evidence of record to give it substance, was "purely 
speculative."  Id.  

Although it is clear that the private physician reviewed the 
service medical records and the pre-service and post-service 
medical evidence, he did not account for the evidence in 
these records in concluding that appellant's schizophrenia 
was aggravated by his military service or that that 
appellant's psychiatric problems are not the normal 
progression an illness.  The physician cites to the in-
service hospitalization but he does not address or account 
for the in-service physician's determination that appellant's 
schizophrenic reaction, paranoid type, acute and chronic, had 
improved by the time of his release from the hospital.  He 
does not address or account for the in-service physician's 
findings, which show that the episode during active service 
was acute, i.e., a temporary flare-up of a preexisting 
condition, that fully resolved with treatment at that time.  
The private physician does not address or account for the 
medical conclusion of the three Medical Board physicians' 
determination that appellant's schizophrenia was treated and 
improved and that appellant's disability was not permanently 
aggravated by service.  The private physician does not 
address or account for uninterrupted employment history from 
the time of separation until 1992, or the fact that appellant 
is gainfully employed at present without impairment due to 
schizophrenia.  T. 11-12.  The private physician does not 
address or account for the fact that appellant did not 
require ongoing treatment or hospitalization prior to 1992 or 
the fact that he did not require medication to treat 
schizophrenia prior to and subsequent to the 1992 
hospitalization.  T. 9-12.  The VA physician specifically 
cited these factors in concluding that appellant's 
schizophrenia was not aggravated by his active service.  
Although the private physician refers to the VA physician's 
opinion, he does not offer reasons why the VA physician's 
analysis and interpretation of the evidence is incorrect.  

The Board also finds that the private physician's conclusions 
are, in part, irrelevant to the issue of aggravation during 
service and are, in part, based on an inaccurate factual 
history related by appellant.  In his diagnosis the physician 
explained that appellant demonstrated a clear and classical 
complex of symptomatology during the examination and on the 
psychological testing.  The examiner also noted appellant 
showed ideas of reference, persecution and paranoia pervading 
his life and thinking.  These findings pertain to appellant's 
current medical condition and are not relevant to the issue 
whether the pre-service schizophrenia was aggravated during 
active service.  His opinions are also based on appellant's 
reported history of being unable to relate to others except 
on a superficial and egotistical level and of having 
experienced recurrent visual hallucinations.  This is 
inconsistent with appellant's testimony.  He testified that 
he has no problems with fellow employees and gets along fine, 
that he had had a terrific relationship with family members, 
that he has a fine relationship with his neighbors, and that 
he has many friends with whom he gets along with fine.  T. 
11-12, 18-20.  He also testified that he never hears voices 
or anything.  T. 20.

Because the private physician fails to specifically account 
for the medical findings and conclusions of the in-service 
physicians and the VA physician, as well as the inconsistent 
post-service he related by appellant, the Board finds that 
his opinion lacks any significant weight under the 
circumstances in this case.  His opinion is merely a general 
conclusory statement that does not include clinical data or 
other evidence in the service medical records or post-service 
medical evidence to support the conclusion.  His opinion sits 
alone without other clinical findings in support of his 
opinion or detailed reasons for his opinion.  Consequently, 
his opinion is not fully explained and the Board considers it 
to be speculative in nature and not entitled to any degree of 
probative weight as compared to the Medical Board physicians' 
conclusion and the VA physician's opinion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see also Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  

Finally, the VA examiner specifically cited evidence in 
showing why he disagreed with the private examiner's opinion 
that appellant's military experience aggravated his 
schizophrenia.  While the VA examiner acknowledged that 
schizophrenia is a chronic, recurrent type of illness that 
may get progressively worse as one becomes older, the 
examiner clearly and unmistakably demonstrates that there is 
no substantial information in the records or from reviewing 
the private medical opinion to suggest that his condition 
substantially worsened as a result of his active service.  

The only remaining evidence that appellant's schizophrenia 
was aggravated by active service consists of statements by 
appellant.  Since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable .... [and] the question is not 
whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service.  Cotant, 17 Vet. App. at 132, citing 
Vanerson v. West, 12 Vet. App. at 261.  

For all the above reasons, the Board finds that when all the 
evidence is viewed as a whole, it clearly and unmistakably 
establishes that the preexisting psychiatric disorder was not 
aggravated during active service.  Consequently, the 
presumption of soundness and presumption of aggravation are 
rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A § 
1153 and 38 C.F.R. § 3.306(b).  These provisions do not have 
an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that appellant's schizophrenia 
was not aggravated by active service.  VAOGCPREC 3-2003.  

The Board concludes that a psychiatric disorder preexisted 
active service and was not aggravated during active service.  
38 U.S.C.A. § 1111, 1131, 1132, 1137; 38 C.F.R. §§ 3.303, 
3.304, (2003).  


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



